     Case 2:20-cv-02111-JAM-CKD Document 3 Filed 10/26/20 Page 1 of 5


1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT

9                        EASTERN DISTRICT OF CALIFORNIA

10

11   COASTLINE CAPITAL FUND III,           No.   2:20-cv-02111-JAM-CKD
     LLC,
12
                   Plaintiff,
13                                         SUA SPONTE ORDER REMANDING
           v.                              ACTION TO STATE COURT
14
     RITA A. SCHROEDER and JOSEPH
15   FRANK PAUL RAMOS,
16                 Defendants.
17

18        The undersigned revokes any actual or anticipated referral
19   to a Magistrate Judge for the purposes of Findings and
20
     Recommendations in this case.      See Local Rule 302(d)
21
     (“Notwithstanding any other provision of this Rule, a Judge may
22
     retain any matter otherwise routinely referred to a Magistrate
23

24   Judge.”).

25        On October 22, 2020, Defendant Rita A. Schroeder filed a

26   Notice of Removal with this Court, seeking to remove an action
27   from the Superior Court for the County of Sacramento.          Notice of
28
                                          1
     Case 2:20-cv-02111-JAM-CKD Document 3 Filed 10/26/20 Page 2 of 5


1    Removal, ECF No. 1.    For the following reasons, the Court sua
2    sponte REMANDS this case to the Superior Court of California for
3
     the County of Sacramento.
4
          Under 28 U.S.C. § 1441(a), a defendant may remove an action
5
     to federal court if the district court has original jurisdiction.
6
     Hunter v. Phillip Morris USA, 582 F.3d 1039, 1042 (9th Cir. 2009)
7

8    (quoting Ansley v. Ameriquest Mortg. Co., 340 F.3d 858, 861 (9th

9    Cir. 2003)).    If at any time before final judgment it appears

10   that the district court lacks subject matter jurisdiction, the
11   case shall be remanded.     28 U.S.C. § 1447(c).      Generally, a
12
     defendant seeking to remove an action to federal court must file
13
     a notice of removal within thirty days of receiving a copy of the
14
     initial pleading.     28 U.S.C. § 1446(b).     The defendant seeking
15
     removal of an action to federal court has the burden of
16

17   establishing federal jurisdiction in the case.         California ex

18   rel. Lockyer v. Dynegy, Inc., 375 F.3d 831, 838 (9th Cir. 2004).
19        Defendant is attempting to remove an unlawful detainer
20
     action based on federal subject matter jurisdiction.          Notice of
21
     Removal at 2–4.     Federal courts are courts of limited
22
     jurisdiction and lack inherent or general subject matter
23
     jurisdiction.   Federal courts can adjudicate only those cases
24

25   authorized by the United States Constitution and Congress.

26   Generally, those cases involve diversity of citizenship or a

27   federal question, or cases in which the United States is a party.
28
                                          2
     Case 2:20-cv-02111-JAM-CKD Document 3 Filed 10/26/20 Page 3 of 5


1    Kokkonen v. Guardian Life Ins. Co., 511 U.S. 375 (1994); Finley
2    v. United States, 490 U.S. 545 (1989).       Federal courts are
3
     presumptively without jurisdiction over civil actions.             Kokkonen,
4
     511 U.S. at 377.    Lack of subject matter jurisdiction is never
5
     waived and may be raised by the Court sua sponte.         Attorneys
6
     Trust v. Videotape Computer Prods., Inc., 93 F.3d 593, 594-95
7

8    (9th Cir. 1996).    “Nothing is to be more jealously guarded by a

9    court than its jurisdiction. Jurisdiction is what its power rests

10   upon. Without jurisdiction it is nothing.”        In re Mooney, 841
11   F.2d 1003, 1006 (9th Cir. 1988).
12
          The Ninth Circuit has held that the removal statute should
13
     be strictly construed in favor of remand and against removal.
14
     Harris v. Bankers Life and Cas. Co., 425 F.3d 689, 698 (9th Cir.
15
     2005).   The “strong presumption” against removal jurisdiction
16

17   means that the defendant always has the burden of establishing

18   that removal is proper.     Nishimoto v. Federman–Bachrach &
19   Assocs., 903 F.2d 709, 712 n.3 (9th Cir. 1990); Emrich v. Touche
20
     Ross & Co., 846 F.2d 1190, 1195 (9th Cir. 1988).         Federal
21
     jurisdiction must be rejected if there is any doubt as to the
22
     right of removal in the first instance.        Gaus v. Miles, Inc., 980
23
     F.2d 564, 566 (9th Cir. 1992).
24

25        In this case, Defendant is unable to establish subject

26   matter jurisdiction before this Court because the complaint filed

27   in the state court apparently contains a single cause of action
28
                                          3
     Case 2:20-cv-02111-JAM-CKD Document 3 Filed 10/26/20 Page 4 of 5


1    for unlawful detainer based on California Code of Civil Procedure
2    section 1161(a) and (b).     Unlawful detainer actions are strictly
3
     within the province of state court.       A defendant’s attempt to
4
     create federal subject matter jurisdiction by adding claims or
5
     defenses to a notice of removal will not succeed.         Vaden v.
6
     Discover Bank, 556 U.S. 49, 50 (2009) (federal question
7

8    jurisdiction cannot “rest upon an actual or anticipated

9    counterclaim”); Valles v. Ivy Hill Corp., 410 F.3d 1071, 1075

10   (9th Cir. 2005) (“A federal law defense to a state-law claim does
11   not confer jurisdiction on a federal court, even if the defense
12
     is that of federal preemption and is anticipated in the
13
     plaintiff’s complaint.”).
14
          In determining the presence or absence of federal
15
     jurisdiction in removal cases, the “well-pleaded complaint rule”
16

17   applies, “which provides that federal jurisdiction exists only

18   when a federal question is presented on the face of the
19   plaintiff’s properly pleaded complaint.”        Caterpillar Inc. v.
20
     Williams, 482 U.S. 386, 392 (1987).       Moreover, “it is well
21
     established that plaintiff is the ‘master of her complaint’ and
22
     can plead to avoid federal jurisdiction.”        Lowdermilk v. U.S.
23
     Bank Nat’l Ass’n, 479 F.3d 994, 998-99 (9th Cir. 2007); Metro.
24

25   Life Ins. Co. v. Taylor, 481 U.S. 58, 63 (1987) (citing Gully v.

26   First Nat’l Bank, 299 U.S. 109 (1936)) (“It is long settled law

27   that a cause of action arises under federal law only when the
28
                                          4
     Case 2:20-cv-02111-JAM-CKD Document 3 Filed 10/26/20 Page 5 of 5


1    plaintiff’s well-pleaded complaint raises issues of federal
2    law.”).
3
          Plaintiff’s complaint raises a single state law claim.        The
4
     face of a properly-pled state law unlawful detainer action does
5
     not present a federal question.      Therefore, Plaintiff’s complaint
6
     avoids federal question jurisdiction.       Defendant cannot inject a
7

8    federal issue through his answer.

9         Accordingly, the Court REMANDS this case to the Superior

10   Court for the County of Sacramento for all future proceedings.
11        Defendant’s motion to proceed in forma pauperis, ECF No. 2,
12
     is DENIED as moot.
13
     Dated: October 26, 2020
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                          5
